Exhibit 99.1 WOLLEMI MINING CORP ANNOUNCES COMPLETION OF REVERSE MERGER WITH OWNER OF LEADING CHINESE FOOTWEAR COMPANIES; PLANS TO CHANGE NAME TO PACIFIC BEPURE INDUSTRY INC. FAST GROWING PACIFIC BEPURE FOOTWEAR BRAND "BAOPAIO" IS AMONG THE MOST RECOGNIZED IN CHINA * 49% Growth in Revenues and 59% Advance in Net Income Achieved in 2008 As Footwear Companies Repositioned For Future Growth * Double Digit Revenue Growth Reported in 2009 First Half on Strength of Foreign Footwear Sales Despite Sluggish Domestic Environment; Net Income Was Down 7% as Selling Prices Were Maintained * Mr. Haiting Li, Newly Elected Chairman and CEO, Sees Start of U.S. Trading as Significant Step in Executing Growth Strategy * Five New Directors Appointed JINJIANG CITY, FUJIAN PROVINCE, P.R. CHINA- November 12, 2009 - WOLLEMI MINING CORP. (OTC BB:WOLI) announced today the completion of a reverse merger with the sole shareholder of Peakway Worldwide Limited, whose operating subsidiaries design, manufacture and sell their own branded and moderately priced casual sports, athletic, outdoor, business and travelling series footwearprimarily for womenthroughout China and South America. Domestic sales are largely under the widely known brand name "Baopaio" (or "Bepure"). These operating subsidiarieswith nearly 600 employees and three production linesproduced more than 2.2 million pairs of shoes and approximately $20 million in sales in 2008, and now constitute the primary operations of Wollemi Mining Corp. ("Wollemi Mining", "Wollemi," or the "Company") which, pending required approvals, plans to change its name to Pacific Bepure Industry Inc. The Company is now headquartered in Jinjiang City, often referred to as the "footwear capital" of China, which has emerged as the world's largest consumer and exporter of shoes. Mr. Haiting Li, who was named Chairman and CEO of the Company upon the closing of the transaction, stated, "We have taken a number of critical steps since 2008 to strengthen the rapidly growing footwear business we began nearly 16 years ago, and to prepare it for continuing strong growth in the new decade ahead. Of note, we have reorganized our sales and distribution in China to be closer to the market and more competitive, increased marketing expenditures to broaden awareness of the Baopaio brand, begun to build a new factory to further reduce costs and greatly expand our capacity and broaden our product line, added new technology throughout the organization and developed a substantial export business. We believe having our shares trade in the U.S. is another key step that will help in gaining access to potential financing if needed to speed our growth and also help raise awareness internationally of our Bepure brand." THE TRANSACTION In connection with the transaction, Wollemi Mining issued 10.5 million shares of common stock or about 70% of its issued and outstanding shares to the owner of Peakway, in exchange for 1,000 shares of Peakway. Immediately after giving effect to the exchange, Wollemi had 15 million shares outstanding. Wollemi has filed a Current Report on Form 8-K with the U.S. Securities and Exchange Commission on November 12, 2009 describing in more detail the terms of the reverse merger. FIVE NEW DIRECTORS Upon closing of the reverse transaction, Mr. Haiting Li, 45, who had previously served as Chairman and CEO of the Company's footwear subsidiaries, was appointed Chairman of the Board and CEO of the Company. Also named to the Board were Mr.
